DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. J. Patrick Finn III (Reg. No. 44,109) on October 8, 2021. 2.	The application has been amended as follows:
	Rejoining claims 5, 9, 10, and 20 with claims 2-4, 7, 8, 11-13, 17-19, 21, and 22
2. 	(Currently Amended) A method for determining whether a cDNA of a target RNA is present in a sample, said method comprising:
(a) 	contacting a sample that may contain said cDNA with a probe nucleic acid attached to a first region of a compartment solid support, wherein said probe nucleic acid is attached to a restriction endonuclease and comprises a nucleotide sequence complementary to a sequence of said cDNA, wherein said restriction endonuclease attached to said probe nucleic acid [attached to said first region] is not in contact with a signal expansion nucleic acid, wherein said signal expansion nucleic acid is attached to a second region of said compartment solid support and comprises (i) an amplifying restriction endonuclease, (ii) a label, and (iii) a double-stranded portion of a nucleic acid comprising a restriction endonuclease cut site of said restriction endonuclease, such that if said cDNA is present in said sample, at least a portion of said cDNA hybridizes to at least a portion of said probe nucleic acid [to form], thereby forming a double-of a recognition restriction endonuclease,
(b) 	contacting said double-stranded portion of nucleic acid with [a] said recognition restriction endonuclease having the ability to cut said double-stranded portion of nucleic acid at said restriction endonuclease cut site of said recognition restriction endonuclease under conditions [wherein] such that said recognition restriction endonuclease cleaves said double-stranded portion of nucleic acid at said restriction endonuclease cut site of said recognition restriction endonuclease, if said double-stranded portion of nucleic acid is formed in step (a), [at said restriction endonuclease cut site,] thereby separating a portion of said probe nucleic acid comprising said restriction endonuclease from at least another portion of said probe nucleic acid and forming a reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease [if said cDNA is present in said sample],
(c) 	contacting said reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease with said signal expansion nucleic acid under conditions, if said reaction product comprising said portion of said probe nucleic acid comprising said restriction endonuclease is formed in step (b)[, with said signal expansion nucleic acid comprising (i) an amplifying restriction endonuclease, (ii) a label, and (iii) a double-stranded portion of a nucleic acid comprising a restriction endonuclease cut site of said restriction endonuclease under conditions wherein] such that said restriction endonuclease of said reaction product cleaves said signal expansion nucleic acid at said restriction endonuclease cut site of said restriction endonuclease, thereby separating a first portion of said signal expansion nucleic acid from at least another portion of said signal expansion nucleic acid, wherein said first portion of said signal expansion nucleic acid comprises said label, [wherein said signal expansion nucleic of said compartment and forms a released reaction product comprising said first portion of said signal expansion nucleic acid, and 
(d) 	[separating said released reaction product comprising said first portion of said signal expansion nucleic acid, if formed in step (c), from said signal expansion nucleic acid to form a separated released reaction product, and
(e)] 	determining whether said cDNA of said target RNA is present in said sample by determining the presence or absence of said first portion of said signal expansion nucleic acid [released from said second region] within said [separated] released reaction product using said label, wherein the presence of said first portion of said signal expansion nucleic acid [released from said second region] within said [separated] released reaction product indicates that said sample contains said cDNA[, and wherein the absence of said first portion released from said second region within said separated released reaction product indicates that said sample does not contain said cDNA].
13. 	(Currently Amended) The method of claim 2, wherein said method comprises, prior to step (a), obtaining an initial nucleic acid sample comprising non-nucleic acid materials and [processing said initial sample to remove] removing non-nucleic acid materials from said initial nucleic acid sample, thereby forming said sample.
18. 	(Currently Amended) The method of claim 2, wherein the determining step further comprises determining the amount of said cDNA present within said sample if said cDNA is present in said sample.
21. 	(Currently Amended) The method of claim 2, wherein said restriction endonuclease is EcoRI or BamHI and said restriction endonuclease cut site of said restriction endonuclease is an EcoRI endonuclease cut site or a BamHI endonuclease cut site.
22. 	(Currently Amended) The method of claim 2, wherein said method comprises, prior to step (a), obtaining an initial RNA sample and treating said initial RNA sample with a reverse transcriptase [enzyme], thereby forming said sample.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2-5, 7-13, and 17-22 are allowable in light of applicant’s amendment filed on August 10, 2021, terminal disclaimers filed on December 13, 2017, June 14, 2018, September 23, 2020, and August 10, 2021, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on August 10, 2021 and the examiner’s amendment. No prior art teaches a combination of steps (a) to (d) of claim 2. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method for determining whether a cDNA of a target RNA is present in a sample which comprises all limitations recited in claim 2. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 8, 2021